Name: Commission Regulation (EC) No 1575/1999 of 19 July 1999 determining the extent to which applications lodged in July 1999 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  European construction
 Date Published: nan

 EN Official Journal of the European Communities 20. 7. 1999L 187/34 COMMISSION REGULATION (EC) No 1575/1999 of 19 July 1999 determining the extent to which applications lodged in July 1999 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 571/97 of 26 March 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Slovenia (1), and in particular Article 4(4) thereof, (1) Whereas the applications for import licences lodged for the third quarter of 1999 are for quantities less than the quantities available and can therefore be met in full; (2) Whereas the surplus to be added to the quantity avail- able for the following period should be determined; (3) Whereas it is appropriate to draw the attention of oper- ators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 1999 submitted pursuant to Regulation (EC) No 571/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1999 applications may be lodged pursuant to Regu- lation (EC) No 571/97 for import licences for a total quantity as referred to in Annex II. 3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 20 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 85, 27.3.1997, p. 56. EN Official Journal of the European Communities20. 7. 1999 L 187/35 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1999 23 100,00 24 100,00 ANNEX II (t) Group No Total quantity available for the period 1 October to 31 December 1999 23 45,6 24 107,0